                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


DIANA L. OBANDO,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-856-Orl-41TBS

SBC FOOD SERVICE, INC.,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the parties’ Joint Motion to Approve Amended

Settlement Agreement and to Dismiss with Prejudice (Doc. 29). United States Magistrate Judge

Thomas B. Smith issued a Report and Recommendation (Doc. 32), recommending that the Motion

be denied. Specifically, Judge Smith determined that the parties failed to adequately explain why

Plaintiff agreed to accept all of the tax consequences of the proposed settlement and what the cost

of that would be to her. (Id. at 6–7).

       The parties filed a Joint Response to the Report and Recommendation (Doc. 33). Therein,

the parties explain that while they disagree as to whether Plaintiff was an independent contractor,

Plaintiff agreed to pay the taxes associated with the proposed settlement as an independent

contractor. (Id. at 2). The parties’ Joint Response does not provide the Court with any more

information from which it can evaluate the proposed settlement.

       After a de novo review, the Court agrees with the analysis set forth in the Report and

Recommendation. Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 32) is ADOPTED and CONFIRMED and

               made a part of this Order.



                                            Page 1 of 2
           2. The parties’ Joint Motion to Approve Amended Settlement Agreement and to

              Dismiss with Prejudice (Doc. 29) is DENIED.

           3. On or before April 30, 2019, the parties shall file: (1) an amended motion for

              settlement approval; (2) an appropriate stipulation of voluntary dismissal without

              prejudice, in which case any underlying settlement agreement will be legally

              unenforceable; or (3) a report as to the status of any pending settlement agreement

              or further litigation in this case.

       DONE and ORDERED in Orlando, Florida on April 16, 2019.




Copies furnished to:

Counsel of Record




                                             Page 2 of 2
